On Rehearing.
(Jan. 30, 1905.)
PROVOSTY, J.
The court adheres to the views expressed in the opinion heretofore handed down in so far as the law is concerned, but does not find itself sufficiently informed of the facts to come to a final conclusion. The decision handed down is therefore reinstated, in so far as it sets aside the judgment below, and the case' is remanded to the district court for further trial, with instructions that if, as a result of the fire, the property seized has ceased to be a sugar mill and machinery such as need only to be repaired and properly sheltered for continuing in the service of the plantation, and has become merely a lot of material, more or less susceptible of being utilized in the reconstruction of the destroyed sugar house, it shall be held to have lost its eharacter of immobility; otherwise not. All costs to abide final result
NICHOLLS, J., concurs in so far as the court orders the remanding of the case, but thinks the case should go back without instructions.